Citation Nr: 1755442	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-02 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 21, 2017, and in excess of 50 percent thereafter. 

3. Entitlement to an initial rating in excess of 10 percent for ischemic coronary artery disease prior to July 10, 2015, and in excess of 30 percent thereafter.

4. Entitlement to a total disability rating based on individual unemployabilty (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1963 to June 1966, from June 1966 to May 1967, and from May 1967 to July 1971. The Veteran had additional service in the Army Reserves and Army National Guard.

These matters come to the Board of Veterans'Appeals (Board) on appeal from March 2012 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The March 2012 decision granted service connection for PTSD with an evaluation of 30 percent, granted service connection ischemic coronary artery disease with an evaluation of 10 percent, and granted service connection for scar, status post coronary artery bypass grafting with a noncompensable rating. The June 2012 rating decision denied service connection for bilateral hearing loss and service connection for tinnitus. 

In a September 2014 decision, the Board denied the issues of service connection for right ear hearing loss and entitlement to a compensable evaluation for scars, status post coronary artery bypass grafting, and remanded the issues of entitlement to an evaluation in excess of 30 percent for PTSD, entitlement to an evaluation in excess of 10 percent for ischemic coronary artery disease, service connection for left ear hearing loss, and service connection for tinnitus. In addition, the Board found the issue of entitlement to a TDIU had been reasonably raised by the record and added it to the appeal. See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding the request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of claim for increased compensation); see also Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001) (holding that a separate formal claim is not required in cases where an informal claim for a TDIU has been reasonably raised). The Board determined the issue of TDIU was intrinsically intertwined with the above-mentioned increased rating claims being remanded, therefore the issue of TDIU was also remanded. This issue has been returned to the Board for adjudication.

An April 2017 rating decision awarded an increased rating of 50 percent for PTSD, effective February 21, 2017, and awarded service connection for tinnitus. A May 2017 rating decision awarded an increased rating of 30 percent for ischemic coronary artery disease, effective July 10, 2015. As the April 2017 award of service connection for tinnitus represents a full grant of the benefit sought on appeal, the issue of entitlement to service connection for tinnitus is no longer before the Board. As the April 2017 and May 2017 award of increased ratings for PTSD and ischemic coronary artery disease do not represent a full grant of the benefits sought on appeal, those issues remain with the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the entire period on appeal, the Veteran's PTSD manifested itself by symptoms no greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas was not shown.

2. Prior to July 10, 2015, the Veteran's ischemic coronary artery disease was not manifested by a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray. 

3. For the period from July 10, 2015 and thereafter, the Veteran's ischemic coronary artery disease was not manifested by more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.

4. The Veteran is currently service-connected for PTSD, rated at 50 percent; ischemic coronary artery disease, rated at 30 percent; tinnitus, rated at 10 percent; and scars, status post coronary artery bypass grafting, with a noncompensable rating.

5. The competent evidence reasonably establishes the Veteran's service-connected disabilities are of such nature and severity as to preclude him from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. For the entire period of appeal, the criteria for an initial rating of 50 percent, but no higher, for PTSD have been met. 38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2017).

2. For the period prior to July 10, 2015, the criteria for a rating in excess of 10 percent for ischemic coronary artery disease have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, DC 7005 (2017).

3. For the period from July 10, 2015 and thereafter, the criteria for a rating in excess of 30 percent for ischemic coronary artery disease have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, DC 7005 (2017).

4. The schedular requirements for TDIU are met, and a TDIU rating is warranted. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). The Board finds VA has satisfied its duty to notify. October 2010 and April 2012 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. 

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. The Board finds VA has satisfied its duty to assist. VA obtained the records reported by the Veteran, to the extent possible. VA provided examinations in September 2011, July 2015, January 2017, and February 2017 evaluating the Veteran's PTSD and ischemic coronary artery disease. 

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). "Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD 

The Veteran's PTSD is assigned a 30 percent disability rating prior to February 21, 2017, and 50 percent disability rating from that date. The Veteran contends he is entitled to a higher rating.

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411. Under these criteria, a 30 percent rating is warranted where the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. 
§ 4.126(a). 

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating. Id. at 117. Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

A review of the evidence shows, in an October 2010 VA mental health consultation, the Veteran reported difficulty establishing and keeping relationships, having no friends, having a poor relationship with his children, not being allowed to see grandchildren, spending most of his time in isolation, and being uncomfortable around crowds and strangers. He reported watching where he sits at restaurants. He reported having no hobbies and felt as if he was just "marking time and plodding along." He reported sleeping 4-5 hours with trouble falling and staying asleep, and nightmares a couple times a month. He reported considering driving his car off of a cliff several years prior, but never to the extent of planning or attempting it. The examiner observed insight and judgment to be intact. He noted the Veteran was neatly dressed and groomed. The examiner gave an impression of rule out PTSD and rule out depressive disorder.

At a September 2011 VA examination, the Veteran reported his relationships with his wife and sons were good, difficulty establishing and keeping relationships, and having no friends. He reported being involved with the cold war aviation museum, spending time on his computer, and walking. The Veteran reported being fired from his last job for physical reasons and denied vocational impairment. He reported being troubled by intrusive thoughts and guilt that he survived Vietnam. He reported his depression symptoms to be 5-6 out of 10, and his anxiety symptoms to be 6-7 out of 10. He denied obsessive or ritualistic behavior. He denied panic attacks. He reported his memory to be fair. He reported being easily distracted. He reported sleep difficulties because his mind was so wound up. He denied suicidal ideation. He reported mild memory problems. The examiner observed the Veteran's affect to be appropriate and thought process to be clear, logical, linear, coherent, and goal directed. The examiner diagnosed PTSD with a Global Assessment Functioning (GAF) score of 55, indicating moderate symptoms, or moderate difficulty in social and occupational functioning. The examiner opined the Veteran's social and occupational impairment due to mild or transient symptoms would decrease work efficacy and the ability to perform occupational tasks only during periods of significant stress. 

At a January 2012 VA psychiatric consultation, the Veteran reported problems since Vietnam. He reported occasional nightmares, sleeping problems, flashbacks, hypervigilance, avoiding crowds, being anxious at times, and anxiety reactions monthly. The Veteran reported no suicidal ideation, hallucinations, or obsessions. The examiner noted limited insight and mild concentration problems. An impression of PTSD, chronic, with a GAF score of 58 was given, indicating moderate symptoms, or moderate difficulty in social and occupational functioning.

In October 2012, the Veteran disputed the findings reported by the VA examiner in September 2011. He reported the examination report said he had a good relationship with his wife and sons, which was not true. To the contrary, he reported isolating, even when at home with his wife. He reported alienating his children. He reported his mood and thought processes were not how they should be, to include forgetting birthdays and names of people he had known for years. He reported not being able to be around crowds and being paranoid about security. He reported being haunted daily by images of war and thinking about the friends he lost. He reported thoughts and dreams kept him up at night. He contended he was entitled to a rating in excess of 30 percent for these symptoms. 

In July 2015, the Veteran's wife submitted a statement reporting that life before her husband went to Vietnam was much different. She reported he was patient before he left, but anxious and paranoid since returning. She reported he was paranoid about what people were thinking, preoccupied that people were talking about him, and believed people were talking down to him. She reported he got unreasonably and inappropriately upset. She reported he had no close relationships, including with his four children. She reported observing memory problems and difficulty concentrating. 

In July 2015, the Veteran submitted a statement reporting nightmares and daytime thoughts about Vietnam. He reported not liking to participate in activities outside the home, having no friends, trouble getting along with his wife, and not being close to his children. He reported being irritable to things he believed to be anti-American or anti-Semitic, which resulted in outbursts of anger. He reported trouble concentrating and being hypervigilant. 

In February 2017, a VA examiner determined the Veteran's PTSD symptoms were of the severity to result in occupational and social impairment with reduced reliability and productivity, but not to the severity to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. The Veteran reported no changes since the September 2011 VA examination in his symptoms, or his social, marital or family relationships. He endorsed the symptoms of sad feelings, problems with sleep, weight gain, hopelessness, negative thoughts, frequent sense of discouragement, restlessness, irritability, increased muscle tension, concertation problems, being easily distracted, nightmares, traumatic memories, avoiding memories, hypervigilance, being easily startled, decreased sexual interest, and low self-esteem. He reported panic attacks 1-2 times a month. He denied current suicidal ideation, obsessional rituals, spatial disorientation, or neglect of personal appearance and hygiene.

Prior to February 21, 2017

Prior to February 21, 2017, the Veteran is assigned a 30 percent rating under DC 9411. To warrant the next higher rating of 50 percent, the evidence must demonstrate the Veteran's psychiatric condition produced occupational and social impairment with reduced reliability and productivity.

Resolving reasonable doubt in favor of the Veteran, the evidence supports the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity during this time period. 

The Board gives great probative weight to the February 2017 VA examiner finding that the Veteran's PTSD symptoms were of the severity to result in occupational and social impairment with reduced reliability and productivity, but not to the severity to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. This opinion was based on the frequency and severity of mental health symptoms reported by the Veteran. The Veteran is competent to report about his psychiatric symptoms. The Board finds the Veteran's lay statements credible because they are consistent with his wife's observations and consistent with the experiences the Veteran had in the military. The Board also gives great probative weight to the Veteran's contention at the February 2017 VA examination that the frequency and severity of his PTSD symptoms, and the impact on his life, had not changed since the September 2011 VA examination. The frequency and severity of the Veteran's PTSD symptoms, as reported in VA treatment records and lay statements, have generally remained consistent during the appeal period. 

The Board gives low probative weight to the September 2011 VA examiner finding that the Veteran's PTSD symptoms resulted in occupational and social impairment only during periods of significant stress. This opinion is not consistent with the frequency and severity of symptoms reported by the Veteran and his wife. Further, the examiner partially relied on the understanding that the Veteran had good relationships with wife and children, which has been specifically disputed by the Veteran in an October 2012 statement, and is not supported by the record as a whole during the appeal period.

The preponderance of the evidence does not support the Veteran's symptoms manifested in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. In particular, during the appeal period, it has not been shown that the Veteran experienced symptoms such as suicidal ideation, obsessional rituals, near-continuous panic or depression that affected his ability to function independently, spatial disorientation, speech intermittently illogical, neglect of appearance and hygiene, or an inability to establish and maintain effective relationships. While the Veteran is not working, he has indicated the reason he stopped working was due to physical limitations. Although the Veteran has strained relationships with his family, the record reflects some ability to maintain those relationships. Although some mild memory problems have been reported, examiners have observed the Veteran's appearance and behavior to be appropriate. The Board recognizes the list of symptoms under the rating criteria are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Here, the Board finds the severity, frequency, and duration of the symptoms reported by the Veteran and the medical opinions during this time period most closely represent the symptoms listed in the criteria for a 50 percent rating.

Accordingly, a rating of 50 percent, but no greater, is granted for the period prior to February 21, 2017.

February 21, 2017 and thereafter 

For the period from February 21, 2017 and thereafter, the Veteran is assigned a 50 percent rating under DC 9411. To warrant the next higher rating of 70 percent, the evidence must demonstrate the Veteran's psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

There has been no evidence submitted since the February 2017 VA examination indicating the Veteran's condition has worsened. As discussed in the prior section, the Board gives great probative weight to the February 2017 VA examiner finding that the Veteran's PTSD symptoms were not of the severity to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. That opinion is consistent with the frequency and severity of symptoms reported by the Veteran. 

Accordingly, for the period from February 21, 2017 and thereafter, a rating in excess of 50 percent for PTSD is denied.
	
Ischemic coronary artery disease

The Veteran's ischemic coronary artery disease is assigned a 10 percent disability rating prior to July 10, 2015, and 30 percent disability rating from that date.  The Veteran contends he is entitled to a higher rating.

The Veteran's ischemic coronary artery disease has been evaluated under DC 7005, which provides that a 30 percent rating contemplates a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray. A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent. A 100 percent rating contemplates documented coronary artery disease (DC 7005) or myocardial infarction (DC 7006) resulting in chronic congestive heart failure, or; workload of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, 
DC 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104.

A February 2010 exercise stress test showed a workload of 10 METs with an impression of a normal exercise stress test. No chest pain was noted.

A January 2011 exercise stress test showed a workload of 10 METs, normal left ventricular and systolic thickening and wall motion, and an ejection fraction of 63 percent.

A September 2011 VA examination gave a diagnosis of ischemic artery disease with a history of bypass surgery. The examiner opined the Veteran's ischemic artery disease had no functional impact. 

A July 2014 nuclear stress test showed no evidence of ischemia or infarction, normal left ventricular size and wall motion, and a post stress left ventricular ejection fraction of 76 percent.

In July 2015, a VA examination diagnosed coronary artery disease, status post 2002 bypass. The Veteran reported he tired easily and gets short of breath with physical activity. A July 2015 echocardiogram showed a left ventricular ejection fraction of 55-60 percent with normal size and wall motion. Borderline concentric left ventricular hypertrophy was noted. An exercise stress test was not performed because the test was not without significant risk. As such, the examiner performed an interview-based METs test. The lowest activity level at which the Veteran reported dyspnea and fatigue was 5-7 METs, consistent with activities such as walking 1 flight of stairs, golfing (without cart), mowing lawn (push mower), or heavy yard work (digging). The examiner estimated METs level due solely to his cardiac condition was 7-10 METs, consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, or jogging (6 mph). The difference in estimated METs was attributed to obesity. The examiner opined the Veteran's heart condition had no impact on his ability to work. 

A September 2015 private treatment visit gave a discharge diagnosis of heart rate problem, coronary artery disease involving native coronary artery of native heart without angina pectoralis, hyperlipidemia, and ankle edema. A cardiac treadmill stress test was ordered. 
In October 2015, the Veteran contended that VA, when rating his heart condition, has consistently relied on a stress test from over five years ago, which is in no way indicative of his current condition. He reported a large decline in the past 5 years. The Veteran felt the results of the interview-based METs test, 5-7 METs, consistent with walking one flight, golfing without cart, or using a push mover, best described his current condition. He reported the estimated METs level due solely to cardiac condition of 7-10 METs, consistent with climbing stairs quickly, moderately bike, sawing wood, or jogging at 6mph, was unreasonable. He further disagreed with the examiner's opinion that his heart condition caused no impact on his ability to work. He reported to being unable to pilot since his open heart surgery. He reported in his last job as an electrician, he had erratic heart rate and rhythm, as well as leg cramping, from walking and taking the stairs.

A January 2017 VA examination diagnosed coronary artery bypass graft and ischemic heart disease. The Veteran reported occasional chest palpitations and swelling in his legs. A January 2017 echocardiogram showed a left ventricular ejection fraction of over 50 percent with normal wall motion and thickness. The left atrium was moderately dilated. The examiner did not perform METs testing because it was not without significant risk. The examiner did not perform interview METs testing because he opined the Veteran's echocardiogram was a better measurement of cardiac function versus interview-based METs testing, as the latter is subjective, while the echocardiogram provides some objective data of the resting heart. The examiner opined the functional impact of the Veteran's heart condition was the Veteran having to retire from piloting due to his open heart surgery. 

In an August 2017 private treatment visit, the Veteran was seeking medical clearance to renew his pilot license. The examiner reviewed the January 2017 echocardiogram and determined that due to the Veteran's past medical history and age, he would be unable to reach 100 percent of his maximum predicated heart rate on an exercise stress test, thus be unable to obtain a pilot's license. 




Prior to July 10, 2015

Prior to July 10, 2015, the Veteran was assigned a 10 percent rating under DC 7005. To warrant the next higher rating of 30 percent, the evidence must demonstrate a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray

The preponderance of the evidence does not support the criteria for a rating in excess of 10 percent for ischemic coronary heart disease during this time period.

Exercise stress testing performed during this period reflected a workload of 10 METs. January 2011 testing showed an ejection fraction of 63 percent. July 2014 testing showed an ejection fraction of 76 percent. There was no evidence of cardiac hypertrophy or dilatation on electrocardiogram. 

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule. However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal. 38 C.F.R. § 4.104, DCs 7001-7020 (2017).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for ischemic coronary artery disease, and the claim must be denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. §5107 (2012); 38 C.F.R. § 3.102 (2017).

For the period from July 10, 2015 and thereafter

For the period from July 10, 2015 and thereafter, the Veteran is assigned a 30 percent rating under DC 7005. To warrant the next higher rating of 60 percent, the evidence must demonstrate more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.

The preponderance of the evidence does not support the criteria for a rating in excess of 30 percent for ischemic coronary artery disease during this time period.

There is no evidence of acute congestive heart failure during this period. There was no exercise stress testing performed during this period because it was not without risk. Accordingly, evaluations were made based on interview-based METs testing, echocardiogram results, and the Veteran's reported symptoms. In July 2015, an interview-based METs test reflected a workload of 5-7 METs. A July 2015 echocardiogram showed a left ventricular ejection fraction of 55-60 percent with borderline concentric left ventricular hypertrophy. A January 2017 echocardiogram showed a left ventricular ejection fraction of over 50 percent with moderate dilation of the left atrium.

The Board gives great probative weight to the July 2015 and January 2017 echocardiogram findings showing a left ventricular ejection fraction of over 50 percent, but with borderline concentric left ventricular hypertrophy and moderate dilation of the left atrium. The January 2017 examiner opined an echocardiogram a better measurement of cardiac function versus interview-based METs testing. 

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule. However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal. 38 C.F.R. § 4.104, DCs 7001-7020 (2017).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for ischemic coronary artery disease, and the claim must be denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. §5107 (2012); 38 C.F.R. § 3.102 (2017).


Extraschedular Consideration 

In January 2013 written correspondence, the Veteran's former representative contended that the Veteran be considered for an extraschedular rating for his ischemic heart condition. He argued the Veteran's heart condition caused marked interference with employment, specifically that the Veteran was unable to be obtain a commercial pilot's license due to his heart condition. 

The Board has considered whether referral for an extraschedular rating is appropriate. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 38 C.F.R. § 3.321(b). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, there is no objective evidence suggesting that the disability picture presented by the Veteran's ischemic coronary artery disease is exceptional or that the schedular criteria are inadequate. The Veteran alleges the symptoms of occasional chest palpitations, dyspnea, and fatigue. He alleges these symptoms limit his ability to climb stairs, walk for long periods, and run. DC 7005 contemplates taking medication, functional impairment as measured by METS, fatigue, dyspnea, angina, dizziness, and syncope. Furthermore, DC 7005, provides for higher ratings for more severe symptoms. As such, the Board concludes that the rating schedule contemplates the disability and referral for extraschedular consideration is not warranted here.

To the extent the Veteran's former representative has argued that an extraschedular rating is warranted because the Veteran's inability to obtain a commercial pilot's license due to his heart condition constituted marked interference with employment, this was addressed by the United States Court of Appeals for Veterans Claims (Court) in Thun v. Peake, 22 Vet. App. 111 (2008). Specifically, in that decision, the Court stated:

We cannot agree with [the Veteran's] argument that an inadequacy in the rating schedule can be established solely by showing an asserted gap between his income (including his VA benefits) and the income of similarly qualified workers in his field. This argument is based on the faulty proposition that a schedular rating for a service-connected disability is not adequate unless it compensates the veteran for the actual individualized income that is not realized but for that disability. . . . [U]nder VA's rating schedule since 1933, the actual wages or income earned by a particular veteran are not considered relevant to the calculation of the average impairment of earning capacity caused by a disability. Indeed, given that the average impairment in earning capacity is the standard, within the current rating schedule, many veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability. However, extraschedular consideration cannot be used to undo the approximate nature that results from the rating system based on average impairment of earning capacity authorized by Congress. Accordingly, we hold that, when the RO or Board evaluates whether the criteria in the rating schedule adequately correspond to the symptomatology and severity of a claimant's disability, § 3.321(b)(1) does not contemplate or require a calculation of the income that may not have been realized because of a service-connected disability.

Id. at 116-17.

In summary, the Veteran's service-connected ischemic heart condition does not present a disability picture that is so exceptional in circumstance that an extraschedular consideration may be required to compensate the Veteran because the schedular evaluations are inadequate. Thus, referral for assignment of an extraschedular evaluation in this case is not in order. Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). As further provided by 38 C.F.R. 
§ 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's service-connected disabilities are PTSD rated at 50 percent; ischemic coronary artery disease, rated at 30 percent; tinnitus rated at 10 percent; and a noncompensable rating for scar, status post coronary artery bypass grafting. 

As the Veteran has a service-connected condition rated greater than 40 percent, and sufficient additional disabilities to bring the combined rating to 70 percent, the schedular rating requirements for TDIU, under 38 C.F.R. § 4.16(a), are satisfied.

The Veteran contends his service-connected disabilities render him unemployable. On review of the record, the Board finds that such is reasonably shown. 

The Veteran last worked full-time as an electrician in April 2009. See February 2015 Individual Unemployabilty application. This job ended because the Veteran was unable to do the walking and stair climbing required of the job due to cardiac symptoms. See October 2015 statement. Prior to this, the Veteran worked as a truck driver and pilot. The Veteran reports his history of coronary artery disease makes him medically ineligible to re-obtain a pilot's license. See August 2015 statement. The Veteran reported in April 2009, he attended a truck show in Dallas and was turned down by over 30 truck companies because "when they saw I was 70 years old, they would say they are not hiring for positions that I would be suitable." Id.

The Board finds evidence supports the Veteran could not return to the specific positions he has held in the past, a pilot, electrician, or truck driver, as evidenced by his inability to re-obtain his pilot's license, reported inability to be hired by over 30 truck companies, and inability to perform the physical requirements of his last job as an electrician. The Board must further consider whether the Veteran is precluded from obtaining or maintaining other gainful employment consistent with his education and occupational experience. This determination must be made based on his service-connected disabilities and not his advancing age. 

Physically, the Veteran reported he tires easily and gets shortness of breath with physical activity. See July 2015 VA examination. The Veteran reports his cardiac condition has continued to worsen since he last worked in April 2009. Id. The Veteran reported it takes him two days to cut his lawn with a power mower and then he is fatigued the rest of the day. See October 2015 statement. Mentally, the Veteran has reported difficulty establishing and keeping relationships, isolating, difficulty in crowds, trouble sleeping, hypervigilance, suspiciousness, flashbacks, depression, and anxiety. The Veteran's wife reported he is paranoid, preoccupied with thoughts that other people are talking about him, and believes other people are talking down to him. She reported he gets unreasonably and inappropriately upset. She reported observing difficulty concentrating. 

The July 2015 VA examiner opined the Veteran's heart condition would not impact his ability to work. The January 2017 VA examiner opined the Veteran's heart condition does impact his ability to work, as the Veteran reports he is unable to be a pilot with his heart condition and was unable to perform the work of an electrician. The February 2017 VA examiner opined the Veteran's PTSD symptoms were of the severity to produce occupational and social impairment with reduced reliability and productivity. The Board gives great probative weight to the January 2017 and February 2017 VA examiner opinions that stated the Veteran's heart condition and PTSD would limit his ability to work. These opinions are consistent with the examination findings and the Veteran's lay statements. The Board gives no probative weight to the opinion of the July 2015 VA examiner that the Veteran's heart condition would have no functional impact on the Veteran's ability to work. There was no rationale provided for this opinion or discussion of the Veteran being unable to perform the work in his last job due to cardiac symptoms or being unable to re-obtain his pilot's license. 

While the Board takes the above medical opinions into consideration, the question of unemployability is a legal determination. See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009). Here, the Board finds the Veteran's physical and mental limitations as a result of solely his service-connected disabilities are of sufficient severity to produce unemployability. Physically, the evidence supports the Veteran would be unable to perform a job that required prolonged exertion, to include walking and stair climbing. Mentally, the evidence supports the Veteran's PTSD symptoms would reduce his reliability and productivity. The Board finds the Veteran's combination of physical and mental limitations make his reliability inconsistent, and find he could not perform his past work, and find it unlikely he could sustain any gainful employment. 

Given the foregoing body of evidence, the Board resolves all reasonable doubt in the Veteran's favor (as required by law) and concludes that the evidence supports a finding that his service-connected disabilities preclude him from securing or following substantially gainful employment. Therefore, the criteria for establishing entitlement to TDIU are met. 


ORDER

For the period prior to February 21, 2017, an initial rating of 50 percent, but no greater, for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period from February 21, 2017, an initial rating in excess of 50 percent for service-connected PTSD is denied.

For the period prior to July 10, 2015, an initial rating in excess of 10 percent for service-connected ischemic coronary heart disease is denied. 

For the period from July 10, 2015 and thereafter, an initial rating in excess of 30 percent for service-connected ischemic coronary heart disease is denied.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

If VA provides an examination or opinion it must be adequate. The Board finds the January 2017 VA examination for hearing loss inadequate. The examiner should consider and directly address any shifts of acuity thresholds found in the service treatment records, even if the shifts do not amount to a hearing loss disability under 38 C.F.R. § 3.385. The examiner should consider and directly address the Veteran's lay statements about when his symptoms began and that he was subjected to extensive combat noise exposure. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to a qualified medical professional to provide a medical opinion on the extent and etiology of the Veteran's left ear hearing loss. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left ear hearing loss is related to his active duty service, to include noise exposure working as a helicopter pilot?

The examiner should discuss shifts of acuity thresholds found in the service treatment records, even if the shifts do not amount to a hearing loss disability under 38 C.F.R. § 3.385. The examiner should discuss lay statements as to in-service noise exposure and the onset of hearing loss. 

The examiner is reminded that any audiometric testing in service treatment records prior to November 1, 1967 are presumed to have utilized ASA standards and should be converted to ISO standards. Hensely v. Brown, 5 Vet. App. 157 (1993).
The examiner should address the Veteran's contentions that he noticed hearing loss in the 1970s, was exposed to excessive noise from weapons, aircrafts, and explosives in service, and was not exposed to excessive noise before or after active service. See October 2012 statement. 

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Upon completion of the above development, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

3. Upon completion of the above actions, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


